ATTACHMENT TO ADVISORY ACTION
Applicant’s amendment filed 17 February 2022 has been considered.
Applicant’s request for entry into AFCP 2.0 has been considered, and Applicant has been entered into the program. However, Applicant’s amendment has not been entered for the reasons set forth below.
Applicant’s amendment has not been entered given that the amendment to claims 21 and 37 would require further consideration.
Specifically, claims 21 and 37 raise the issue of new matter which would require further consideration as set forth below.
Regarding claim 21, there is no support in the specification as originally filed to recite the transparent aliphatic cross-linked polyurethane layer has a thickness of “10 µm or greater”. The specification as originally filed states the transparent aliphatic cross-linked polyurethane layer has a thickness of 100 micrometers or less (instant specification, page 1, lines 29-30) or from 10 micrometers to 100 micrometers (page 5, lines 24-28). The present claim language “10 µm or greater” includes all values above 10 µm, including above 100 µm, e.g. 200 µm, 300 µm, 500 µm, etc., for which there is no support in the specification.
Regarding claim 37, there is no support in the specification as originally filed to recite the transparent aliphatic cross-linked polyurethane layer has a thickness of “20 µm or greater”. The specification as originally filed states the transparent aliphatic cross-linked polyurethane layer has a thickness of 100 micrometers or less (instant specification, page 1, lines 29-30) or from 10 micrometers to 100 micrometers (page 5, lines 24-28). The present claim language “20 µm or greater” includes all values above 
Additionally, claim 37 now requires the cross-link density and thickness, which was not previously required and therefore requires further consideration.
Even if Applicant’s amendment was entered, the non-statutory double patenting rejections would be maintained because Applicant has not provided any reasoning on why the non-statutory double patenting rejections should be withdrawn.
It is noted that if Applicant’s amendment were entered, the 35 U.S.C. 103 rejections of claims 21, 23-36, and 42 would be withdrawn. However, the 35 U.S.C. 103 rejections of claims 37-40 over Schardt and the evidence provided by LibreTexts would be maintained for the following reasons.
Regarding the rejections over Schardt and the evidence provided by LibreTexts, Applicant argues that due to its structure, the display film of the present invention is able to withstand at least 100,000 folding cycles while in contrast the film of Schardt includes at least one hundred first, second, and third optical layers having a thickness of 25-250 µm and therefore would not be able to meet the folding cycles property.
In response to Applicant’s argument,
Applicant further argues the glass transition temperature (Tg) of Schardt is not necessarily inherent given that the same starting materials can be used to make vastly different polymers that do not have the same properties.
However, Applicant has not provided any evidence to support this position. Schardt discloses the first optical layer is made from thermoplastic polyurethane ([0031]); the polyurethane is made from the condensation reaction of a polyol and a polyisocyanate ([0089]). Condensation polymerizations, i.e. condensation reactions, take place via a step-growth process (LibreTexts, page 1, 2nd paragraph). Therefore, the polyurethane is made by a step-growth polymerization of a polyol with a polyisocyanate, i.e. isocyanate-functional material. The polyols used to make the polyurethane include aliphatic polyols ([0090]), making the polyurethane an aliphatic polyurethane. Exemplary aliphatic polyols include aliphatic polyester polyols, such as K-FLEX 188 and K-FLEX A308 ([0094]), which is identical to that of the present invention (instant specification, page 8, lines 26-28). Polyisocyanates used in making the polyurethane include aliphatic polyisocyanates, such as DESMODUR N3300A ([0095]), which is identical to that of the present invention (instant specification, page 9, lines 16-17), and therefore the polyurethane of Schardt is made from identical materials as that of the present invention. Crosslinking polyurethanes prevents creep of the formed polymer and maintains the desired structure ([0094]), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to crosslink the polyurethane to prevent creep and maintain desired structure. Given that the polyurethane of Schardt is made from polyester polyol and diisocyanate identical to 
Applicant additionally argues in the present specification, the transparent aliphatic cross-linked polyurethane layer has a Tg of 11-27°C, from which it is understood that the polyurethane may be rather soft at room temperature while Schardt discloses an abrasion resistant hardcoat layer that may be made of polyurethane. Applicant points to the Declaration filed 16 December 2020 and notes that even though the Declaration refers to Baetzold, it is relevant to the current rejection in that it shows that a hardcoat would not have the glass transition temperature as claimed.
However, the first optical layer of Schardt comprises a polyurethane and it is this layer that corresponds to the presently claimed transparent aliphatic cross-linked polyurethane having Tg in a range from 11-27°C. The optical layer is not referred to in Schardt as a hardcoat. While an additional hardcoat layer is disclosed in Schardt, it is optional. Therefore, the Declaration is not persuasive in establishing that the polyurethane of Schardt would not inherently have the Tg as claimed.
Applicant lastly argues that Schardt fails to disclose the claimed offset yield stress.
However, Applicant has provided no evidence, i.e. data, that the polymers of Schardt differ from those presently claimed or that they would not have the claimed properties. The basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the Applicant regarding the Schardt reference must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
It is suggested that Applicant amend claim 37 to include the limitations of claim 42.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787